DETAILED ACTION
This is a non-final Office Action in reply to the Response to Election/Restriction Requirement
filed 12/20/2021 for the application filed 09/23/2020. Claims 1-15 are pending:
Claims 11-15 have been withdrawn with traverse in the reply filed 12/20/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III share at least the following technical feature: receive a measurement from a sensor that represents a condition of an airflow flowing through a filter that removes particulates from an incoming airflow into the enclosure. This is not found persuasive because Applicant’s arguments with respect to Claims 1, 11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, Groups I and II lack unity of invention because the groups do not share the
same or corresponding technical feature. The special technical feature of Claim 11, a non-transitory machine-readable storage medium, is not shared in Claim 1. Therefore, Groups I and II the same or corresponding special technical features, and thus, the listed groups of the inventions do not relate to a single general inventive concept.
Groups I and III; Groups II and III lack unity of invention because the groups do not share the
same or corresponding technical feature. The special technical feature of Claim 14, an additive
manufacturing machine, is not shared in each of Claims 1 and 11. Therefore, Groups I and III, and II and
III lack the same or corresponding special technical features, and thus, the listed groups of the
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: enclosure 502 Figure 5 ([0067]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 5, and 6 are objected to because of the following informalities:  
Line 1 recites “the controller is to adjust”, and it is unclear what applicant is intending: the controller is used/manipulated/utilized. Clarification is requested.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Line 2 recites “heater and the calibration plate is used” should read “heater and the calibration plate are used”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “a controller to receive a measurement from a sensor in an enclosure”, wherein 

	Claim 1 recites “an airflow generator that causes the incoming airflow through an inlet into the enclosure”, wherein the specification recites “an airflow generator 112 (e.g., a fan) and airflow generator 112 as being attached to the enclosure 104 and positioned in the inlet 106” (See [0027-0028] of Specification). Therefore the Specification defines an airflow generator 112 (e.g., a fan) and airflow generator 112 as being attached to the enclosure 104 and positioned in the inlet 106, as corresponding structure for the claimed placeholder of “an airflow generator”.
	Claim 7 recites “a heater that heats a calibration plate used to calibrate an imaging device in the enclosure”, wherein the Specification recites “the heater 140 can be implemented with any of various types of heat sources, including, for example, a transistor that heats up with electrical current flowing through the transistor, or any other type of electrically-controlled heat source” (See [0038]). Therefore Specification defines the heater 140 can be implemented with any of various types of heat sources, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Similarly, Claims 2-10 are rejected at least due to their dependency on Claim 1. The claims recites an apparatus with a controller to receive a measurement, compare the measurement, and adjust airflow based on the measurement.
The limitations of Claim 1 which recite receiving a measurement, comparing the measurement, and adjusting airflow based on the measurement are process steps, that under its broadest reasonable interpretation, covers how the controller operates but for the recitation of general apparatus components. That is, other than reciting “an apparatus comprising”, nothing in the claim element 
This judicial exception is not integrated into a practical application. In particular, the claim recites “a sensor in an enclosure”, “a filter”, and “an airflow generator through an inlet into the enclosure” to aid in the process steps of airflow adjustment. The additional recitations are recited at a high-level of generality such that it amounts to know more than mere structures to execute the airflow adjustment process steps through generic means. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the sensor, filter, airflow generator, and inlet of an enclosure amounts to know more than mere instructions to execute the airflow adjustment steps using the generic controller. Mere instructions to apply an exception using a generic computer component (controller) cannot provide an inventive concept. The claim is not patent eligible.
Above rejections are applied to Claims 2-10 as well for their direction to an abstract idea, making them not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stamp et al. (WO 2016/205173 A2, submitted by applicant in IDS filed 09/23/2020), hereinafter Stamp in view of Roerig et al. (US 2019/0054567 A1), hereinafter Roerig.
Regarding Claim 1, Stamp discloses an apparatus comprising (inkjet printer 1 Figure 1): a controller (controller 4 Figure 1) to: receive a measurement from a sensor in an enclosure (controller 4 receives sensors within housing 16 of ink supply system 2 Figure 1 [0073] Lines 1-6); compare the measurement to a baseline value (direct air flow according to predetermined air flow path [0013]); and based on the comparing of the measurement to the baseline value, adjust a setting of an airflow generator that causes the incoming airflow through an inlet into the enclosure (air filter unit direct air flow through apparatus according to predetermined air flow path from sensor reading [0013]). Stamp is deficient in disclosing the measurement represents a condition of an airflow flowing through a filter that removes particulates from an incoming airflow into the enclosure.
In the analogous art, Roerig teaches additive manufacturing techniques to produce a three-
dimensional object using a control system with inert gas supply (Figure 1, Abstract). Roerig discloses the measurement represents a condition of an airflow flowing through a filter that removes particulates from an incoming airflow into the enclosure (control system 120 controls flow of inert gas mixture 180 through filter 188 in a conventional manner from flow valve system/sensor 186 [0025]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that filter 188, in a conventional manner, can remove particulates from an incoming airflow into the enclosure, as this would aid in ensuring clean or purified air is entering the enclosure, as well as provide means to precisely control the flow of the particular gas ([0025]). 
The teachings of Roerig and the claimed invention would be considered analogous because both ascertain to an apparatus using gas measurements to control airflow in an additive manufacturing process. It would have been obvious to one of ordinary skill in the art before the effective filing date of 

    PNG
    media_image1.png
    727
    1037
    media_image1.png
    Greyscale

Regarding Claim 3, Stamp in view of Roerig disclose all of the limitations as set forth above in the rejection of Claim 1. Stamp is deficient in disclosing the controller is to adjust the setting of the airflow generator responsive to a determination that the condition of the airflow can be compensated by adjusting the incoming airflow.
Roerig teaches the controller is to adjust the setting of the airflow generator (control system 
120 controls flow of inert gas mixture 180 through valve 186 [0025] Figure 1) responsive to a 
determination that the condition of the airflow can be compensated by adjusting the incoming airflow (sensors measure gas mixture to determine if an adjustment is needed [0025]). Roerig teaches the advantage of such a sensor is to allow the flow valve system to precisely control the flow of the particular gas ([0025]). 

Regarding Claim 5, Stamp in view of Roerig disclose all of the limitations as set forth above in the rejection of Claim 1. Stamp discloses the controller is to indicate that the filter is to be replaced (simple replacement [0013]). Stamp is deficient in disclosing that this indication is responsive to a determination that the condition of the airflow cannot be compensated for by adjusting the setting of the airflow generator.
Roerig discloses the filter indication responsive to a determination that the condition of the 
airflow cannot be compensated for by adjusting the setting of the airflow generator (sensors measure gas mixture to determine if compensation is needed or not [0025]). It would be obvious to one of ordinary skill in the art that if the filter is needed to be replaced, which was detected by a sensor, that airflow cannot be compensated, for the purpose of faster replacement of the filter as well as longevity of the printing system at large.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Stamp such that it is responsive to a determination that the condition of the airflow cannot be compensated for by adjusting the setting of the airflow generator, as the controller of Stamp in order to achieve faster replacement of the filter as well as longevity of the printing system at large.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (WO 2016/205173 A2) in view of Roerig (US 2019/0054567 A1),  as applied to Claim 1 above, and further in view of Gold et al. (US 2017/0144223 A1), hereinafter Gold
Regarding Claim 2, Stamp in view of Roerig disclose all of the limitations as set forth above in the rejection of Claim 1. Roerig discloses the baseline value is derived for a clean filter and represents a condition of an airflow flowing through the clean filter (air filter unit direct air flow through apparatus according to predetermined air flow path from sensor reading, with an unclogged, clean filter [0013]). Stamp in view of Roerig are silent in disclosing a difference between the measurement and the baseline value represents a clogged condition of the filter.
In the analogous art, Gold teaches a method of controlling an additive manufacturing process in 
which a directed energy source is used to selectively fuse powdered material to form a workpiece using a gas flow measurement (Abstract). Gold discloses a difference between the measurement and the baseline value represents a clogged condition of the filter (gas flow measurement of clogging of filter 58 compared to sored values across cycles, including baseline value [0043]). Gold teaches the advantage of such a clogged condition include to indicate blockage in one portion of the lower inlet duct 62 and then take decisive corrective action to optimize the ensuing printing process ([0043]).
The teachings of Gold and the claimed invention would be considered analogous because both ascertain to an apparatus using gas measurements to control airflow in an additive manufacturing process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas measurements in the apparatus of Stamp in view of Roerig such that a difference between the measurement and the baseline value represents a clogged condition of the filter, as the gas measurements in the apparatus of Stamp in view of Roerig in order to indicate blockage in one portion of the lower inlet duct 62 and then take decisive corrective action to optimize the ensuing printing process.
Regarding Claim 6, Stamp in view of Roerig disclose all of the limitations as set forth above in the rejection of Claim 1. Stamp in view of Roerig are deficient in disclosing the controller is to detect 
Gold discloses the controller is to detect clogging of the filter in response to determining that 
the measurement differs from the baseline value by greater than a specified amount (sensors 78 can detect clogging of filter 58 based on measured and stored baseline unclogged values in previous cycles [0043]). Gold teaches the advantage of such a clogged condition include to indicate blockage in one portion of the lower inlet duct 62 and then take decisive corrective action to optimize the ensuing printing process ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Stamp in view of Roerig such that the controller is to detect clogging of the filter in response to determining that the measurement differs from the baseline value by greater than a specified amount, as the controller of Stamp in view of Roerig in order to indicate blockage in one portion of the lower inlet duct 62 and then take decisive corrective action to optimize the ensuing printing process.	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stamp (WO 2016/205173 A2) in view of Roerig (US 2019/0054567 A1),  as applied to Claim 1 above, and further in view of Crear et al. (US-20180354208-A1), hereinafter Crear.
Regarding Claim 4, Stamp in view of Roerig disclose all of the limitations as set forth above in the rejection of Claim 3. Stamp discloses the setting of the airflow generator (air filter unit [0013]) reduces a rate of air outflow through an outlet aperture of the enclosure to reduce disturbance of a processing environment (air outlet 68 Figure 4 [00115], can reduce airflow based on measured sensor value [0013]). Roerig discloses the adjusting of the setting of the airflow generator is to provide a condition of the enclosure that reduces ingress of contaminants into the enclosure (control system 120 controls flow of inert gas mixture 180 through filter 188 in a conventional manner from flow valve system/sensor 186 [0025]). Roerig further discloses the AM printer 122 with processing chamber 142 is sealed to provide a controlled atmosphere for component (s) 102 printing, e.g., a set pressure and temperature (isothermal operation [0022]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that filter 188, in a conventional manner, can reduce ingress of contaminants into the enclosure, as this would aid in ensuring clean or purified air is entering the enclosure, as well as provide means to precisely control the flow of the particular gas ([0025]). Stamp in view of Roerig are deficient in disclosing the enclosure includes an imaging device and maintains the imaging device in an isothermal condition.
In the analogous art, Crear teaches an applicator repair system for additive manufacturing 
(Abstract) through use of a gas measurement system to indicate proper airflow into the printing system to produce a manufactured three-dimensional object (Figure 1). Crear discloses the enclosure includes an imaging device (image capture devices 224 and 228 within processing chamber 142 Figure 1) and maintains the imaging device in an isothermal condition. Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the imaging devices of Crear are capable of being placed in the isothermal processing chamber 142 of Roerig, for optimal imaging operation at a constant temperature, and would have a reasonable expectation of succession doing so. 
The teachings of Crear and the claimed invention would be considered analogous because both ascertain to an apparatus using gas measurements to control airflow in an additive manufacturing process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stamp in view of Roerig such that the enclosure includes an imaging device and maintains the imaging device in an isothermal condition, as the apparatus of Stamp in view of Roerig in order to ensure optimal imaging operation at a constant temperature.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (WO 2016/205173 A2) in view of Roerig (US 2019/0054567 A1) as applied to Claim 1, 3, and 5 above, and further in view of Crear (US-20180354208-A1) and Swanner et al. (US-20170232552-A1), hereinafter Swanner.
Regarding Claim 7, Stamp in view of Roerig disclose all of the limitations as set forth above in the rejection of Claim 1. Stamp in view of Roerig are deficient in disclosing the measurement corresponds to an amount of an electrical current provided to a heater that heats a calibration plate used to calibrate an imaging device in the enclosure.
In the analogous art, Crear teaches an applicator repair system for additive manufacturing 
(Abstract) through use of a gas measurement system to indicate proper airflow into the printing system to produce a manufactured three-dimensional object (Figure 1). Crear discloses the enclosure includes an imaging device (image capture devices 224 and 228 within processing chamber 142 Figure 1) and maintains the imaging device in an isothermal condition. 
In another analogous art, Swanner teaches a reclamation system using metal powder in an 
additive manufacturing system to produce a three-dimensional component (Abstract, Title). Swanner discloses the measurement corresponds to an amount of an electrical current provided to a heater that heats a calibration plate used to calibrate an imaging device in the enclosure (heating element 196 coupled to container 162, using electric current heating from controller 190 [0034]).
Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the imaging devices of Crear are capable of being placed in the isothermal processing chamber 142 of Roerig, for optimal imaging operation at a constant temperature, and would have a reasonable expectation of succession doing so. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stamp in view of Roerig such that the enclosure includes an imaging device and maintains the imaging device in an 
Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the heater of Swanner is capable of being placed in the isothermal processing chamber 142 of Roerig, for optimal imaging operation and proper instrument calibration, and would have a reasonable expectation of succession doing so. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stamp in view of Roerig such that the measurement corresponds to an amount of an electrical current provided to a heater that heats a calibration plate used to calibrate an imaging device in the enclosure, as the apparatus of Stamp in view of Roerig in order to ensure optimal imaging operation and proper instrument calibration.
Regarding Claim 8, Stamp in view of Roerig, in view of Crear and in view of Swanner disclose all of the limitations as set forth above in the rejection of Claim 7. Stamp discloses the setting of the airflow generator (air filter unit [0013]) reduces a rate of air outflow through an outlet aperture of the enclosure to reduce disturbance of a processing environment (air outlet 68 Figure 4 [00115], can reduce airflow based on measured sensor value [0013]). Stamp in view of Roerig are deficient in disclosing the amount of the electrical current provided to the heater that heats the calibration plate correlates to a flow parameter of an air outflow from an outlet aperture of the enclosure.
In the analogous art, Crear teaches an applicator repair system for additive manufacturing 
(Abstract) through use of a gas measurement system to indicate proper airflow into the printing system to produce a manufactured three-dimensional object (Figure 1). Crear discloses the enclosure includes an imaging device (image capture devices 224 and 228 within processing chamber 142 Figure 1) and maintains the imaging device in an isothermal condition. 
In another analogous art, Swanner teaches a reclamation system using metal powder in an 
Abstract, Title). Swanner discloses the measurement corresponds to an amount of an electrical current provided to a heater that heats a calibration plate used to calibrate an imaging device in the enclosure (heating element 196 coupled to container 162, using electric current heating from controller 190 [0034]). Swanner discloses the amount of the electrical current provided to the heater that heats the calibration plate correlates to a flow parameter of an air outflow from an outlet aperture of the enclosure (heating element 196 coupled to container 162, using electric current heating from controller 190 [0034]) in order for an operator to better control the heating process through known parameter relationships.
Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the imaging devices of Crear are capable of being placed in the isothermal processing chamber 142 of Roerig, for optimal imaging operation at a constant temperature, and would have a reasonable expectation of succession doing so. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stamp in view of Roerig such that the enclosure includes an imaging device and maintains the imaging device in an isothermal condition, as the apparatus of Stamp in view of Roerig in order to ensure optimal imaging operation at a constant temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stamp in view of Roerig such that the amount of the electrical current provided to the heater that heats the calibration plate correlates to a flow parameter of an air outflow from an outlet aperture of the enclosure, as the apparatus of Stamp in view of Roerig in order to better control the heating process from an operator’s standpoint.
Regarding Claim 9, Stamp in view of Roerig, in view of Crear and in view of Swanner disclose all of the limitations as set forth above in the rejection of Claims 7 and 8. Stamp discloses the setting of the airflow generator (air filter unit [0013]) reduces a rate of air outflow through an outlet aperture of the Figure 4 [00115], can reduce airflow based on measured sensor value [0013]). Stamp in view of Roerig are deficient in disclosing the amount of the electrical current provided to the heater that heats the calibration plate is the amount of the electrical current for maintaining the calibration plate at a target temperature or within a target range of temperatures.
In the analogous art, Crear teaches an applicator repair system for additive manufacturing (Abstract) through use of a gas measurement system to indicate proper airflow into the printing system to produce a manufactured three-dimensional object (Figure 1). Crear discloses the enclosure includes an imaging device (image capture devices 224 and 228 within processing chamber 142 Figure 1) and maintains the imaging device in an isothermal condition. 
In another analogous art, Swanner teaches a reclamation system using metal powder in an 
additive manufacturing system to produce a three-dimensional component (Abstract, Title). Swanner discloses the amount of the electrical current provided to the heater that heats the calibration plate (heating element 196 coupled to container 162, using electric current heating from controller 190 [0034]) is the amount of the electrical current for maintaining the calibration plate at a target temperature or within a target range of temperatures (heating elements 196 change temperature within container and pieces attached to container [0034]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the heating element is capable of heating the container to a target temperature or target range, based on the parameters of interest to the operator, to make the printing process run more smoothly.
Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the imaging devices of Crear are capable of being placed in the isothermal processing chamber 142 of Roerig, for optimal imaging operation at a constant temperature, and would have a reasonable expectation of succession doing so. Thus, it would have been obvious to one of ordinary skill in the art 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stamp in view of Roerig such that the amount of the electrical current provided to the heater that heats the calibration plate is the amount of the electrical current for maintaining the calibration plate at a target temperature or within a target range of temperatures, as the apparatus of Stamp in view of Roerig in order to make the printing process run more smoothly.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stamp (WO 2016/205173 A2) in view of Roerig (US 2019/0054567 A1) in view of Crear (US-20180354208-A1) in view of Swanner (US-20170232552-A1), as applied to Claim 7 above, and further in view of Gold (US 2017/0144223 A1).
Regarding Claim 10, in Stamp in view of Roerig view of Crear in view of Swanner disclose all of the limitations as set forth above in the rejection of Claim 7. Stamp in view of Roerig in view of Crear in view of Swanner are deficient in disclosing a calibration source comprising the heater and the calibration plate is used as part of an anemometer to estimate the condition of the airflow.
In the analogous art, Gold teaches a method of controlling an additive manufacturing process in which a directed energy source is used to selectively fuse powdered material to form a workpiece using a gas flow measurement (Abstract). Gold discloses a calibration source comprising the heater and the calibration plate is used as part of an anemometer to estimate the condition of the airflow (gas flow sensor, the calibration source of machine 10, include anemometers [0034]). Gold teaches the advantage of the anemometer is to quantify the flow more efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754